Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Heidenreich et al., Dai et al., Powell et al., Chen, Roepke, Moth, Prasad et al., Le et al., Lee, Marwali et al. and Navarro fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - An uninterruptible power supply (UPS), comprising: 
wherein the first predefined operating range corresponds to a first range of voltages including voltages above and below a predefined nominal voltage of the AC input power and the second predefined operating range corresponds to a second range of voltages including voltages above and below the first range of voltages.
Part of Claim 10 - A method of operating an uninterruptible power supply (UPS) having 
the first predefined operating range corresponding to a first range of voltages including voltages above and below a predefined nominal voltage of the AC input power and 
the second predefined operating range corresponding to a second range of voltages including voltages above and below the first range of voltages. 
Part of Claim 16 - An uninterruptible power supply (UPS), comprising: 
the first predefined operating range corresponding to a first range of voltages including voltages above and below a predefined nominal voltage of the AC input power and the second predefined operating range corresponding to a second range of voltages including voltages above and below the first range of voltages.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - An uninterruptible power supply (UPS), comprising: an input configured to receive AC input power from an AC power source; 
an output configured to provide AC output power to a load; 
a DC power bus; 
a DC-to-AC converter coupled to the output and the DC power bus; 
a controller configured to determine 
whether the AC input power is within one of a first predefined operating range and a second predefined operating range, 
operate, in response to a determination that the AC input power is within the first predefined operating range, 
the UPS in a first mode of operation, and 
operate, in response to a determination that the AC input power is within the second predefined operating range, 
the UPS in a second mode of operation; and 
means coupled to the controller, 
the input, the output, the DC-to-AC converter and the DC power bus for converting the AC input power into the AC output power during the first mode of operation and converting the AC input power into DC power at the DC power bus and the DC power from the DC power bus into the AC output power during the second mode of operation, wherein the first predefined operating range corresponds to a first range of voltages including voltages above and below a predefined nominal voltage of the AC input power 
Claim 10 - A method of operating an uninterruptible power supply (UPS) having an input configured to receive an AC input power from an AC power source, 
an output configured to provide an AC output power to a load, 
a first portion coupled to the input and a DC power source that is configured in a delta conversion topology, 
a second portion coupled to the input and the DC power source that is configured in a double conversion topology, the method comprising: 
determining whether the AC input power is within one of a first predefined operating range and a second predefined operating range, 
the first predefined operating range corresponding to a first range of voltages including voltages above and below a predefined nominal voltage of the AC input power and 
the second predefined operating range corresponding to a second range of voltages including voltages above and below the first range of voltages; 
operating the UPS in a first mode of operation in response to determining that the AC input power is within the first predefined operating range; 
converting, in the first mode of operation with the first portion, the AC input power into the AC output power and into DC power; 
operating the UPS in a second mode of operation in response to determining that the AC input power is within the second predefined operating range; 
converting, in the second mode of operation with the second portion, the AC input power into DC power and the DC power into the AC output power.
Claim 16 - An uninterruptible power supply (UPS), comprising: 
an input configured to receive AC input power from an AC power source; 
an output configured to provide AC output power to a load; 
a DC power bus; 
a first portion coupled to the input and the DC power bus and configured in a delta conversion topology; 
a second portion coupled to the input and the DC power bus and configured in a double conversion topology; and 
a controller configured to: 
determine whether the AC input power is within one of a first predefined operating range and a second predefined operating range, 
the first predefined operating range corresponding to a first range of voltages including voltages above and below a predefined nominal voltage of the AC input power and the second predefined operating range corresponding to a second range of voltages including voltages above and below the first range of voltages; 
operate the UPS in a first mode of operation in response to determining that the AC input power is within the first predefined operating range; 
operate the first portion in the first mode of operation to convert the AC input power into the AC output power and into DC power at the DC power bus; 
operate the UPS in a second mode of operation in response to determining that the AC input power is within the second predefined operating range; and 

Allowed Claims
Independent Claims 1, 10 & 16 are allowed along with dependent claims 2-9, 11-15 & 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838